ICJ_091_ApplicationGenocideConvention_BIH_SCG_1993-04-16_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
v. YUGOSLAVIA (SERBIA AND MONTENEGRO))

ORDER OF 16 APRIL 1993

1993

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE | __
c. YOUGOSLAVIE (SERBIE ET MONTENEGRO))

ORDONNANCE DU 16 AVRIL 1993
Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Order of 16 April 1993,
1.C.J. Reports 1993, p. 29

Mode officiel de citation :

Application de la convention pour la prévention et la répression
du crime de génocide, ordonnance du 16 avril 1993,
C.J. Recueil 1993, p. 29

 

Sales number
ISSN 0074-4441 N° de vente : 63 2
ISBN 92-1-070690-0

 

 

 
29

INTERNATIONAL COURT OF JUSTICE

1993 YEAR 1993
16 April
General List
No. 91 16 April 1993

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA
y. YUGOSLAVIA (SERBIA AND MONTENEGRO))

ORDER

The President of the International Court of Justice,

Having regard to Article 48 of the Statute of the Court,
Having regard to Articles 31 and 44 of the Rules of Court,

Having regard to the Application filed in the Registry of the Court on
20 March 1993 by the Republic of Bosnia and Herzegovina, instituting
proceedings against the Federal Republic of Yugoslavia (Serbia and
Montenegro) in respect of a dispute concerning alleged violations by
Yugoslavia of the 1948 Convention on the Prevention and Punishment of
the Crime of Genocide,

Having regard to the Order made by the Court on 8 April 1993, by
which the Court indicated provisional measures pending the final deci-
sion in the case;

Taking into account the agreement of the Parties, expressed at a meet-
ing between the President and the Agents of the Parties held on 8 April
1993, that time-limits of six months each should be fixed for the Memorial
and Counter-Memorial,

Fixes as follows the time-limits for the written proceedings in the case:
30 APPLICATION OF GENOCIDE CONVENTION (ORDER 16 IV 93)

15 October 1993 for the Memorial of the Government of the Republic
of Bosnia and Herzegovina;

15 April 1994 for the Counter-Memorial of the Government of the
Federal Republic of Yugoslavia (Serbia and Montenegro); and

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this sixteenth day of April, one thousand
nine hundred and ninety-three, in three copies, one of which will be
placed in the archives of the Court and the others transmitted to the
Government of the Republic of Bosnia and Herzegovina and the Govern-
ment of the Federal Republic of Yugoslavia (Serbia and Montenegro),
respectively.

(Signed) R. Y. JENNINGS,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
